Judgment reversed and petition dismissed.
Grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed for error in affirming the judgment of the court of common pleas. And this court proceeding to render the judgment that said circuit court should have rendered,
It is ordered and adjudged that the judgment of the court- of common pleas be, and the same hereby is, reversed, and the petition dismissed for error in overruling the defendant's motion made at the conclusion of all the evidence to direct a verdict for the defendant.
This court being of the opinion that there was no evidence tending to show any negligence on the part of Bowman, the foreman, and the verdict of the jury was directly contrary to the instructions of the court given to the jury before argument.
Summers, C. J., Crew, Davis and Siíauck, JJ., concur.